DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The references cited in the PCT international search report by the WIPO have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
Claim Objections
Claims 1-2 and 6-8 and 14 are objected to because of the following informalities:  
Claims 1 and 14 are a continuous run-on paragraph. “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).” Therefore new limitations/ideas should be separated by a  new line and indentation in these claims.
In claim 1, the limitation “compress ion means” (last 5 lines) appears to be split between two lines as different words and should be a single word.
In claim 2, “evaporate ion” appears to be a typo of “evaporation”.
In claim 6, “rotor (16)” appears to be a typo of “rotor (14)”.
In claim 7, “vanes (200” appears to be a typo of “vanes (20v)”. 
In claim 8, “Compressor’s” does not need to be capitalized.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The examiner notes that as many incongruities with standard US practice will be attempted to be pointed out in these rejections, however suggests that applicant and applicant’s representative attempt to amend as clearly as possible to conform with U.S. practice.
With regard to claims 1-14, in claims 1 and 14, the recitation “etc.” fails to disclose that which is encompassed by the vague term “etc.” and therefore is unclear.
With regard to claims 1-14, in claims 1 and 14, “each effect” lacks clarity because it has not been claimed necessarily that there are multiple effects in the system, i.e. in systems not covered by “MEE/MED” as claimed.
With regard to claims 1-14, in claims 1 and 14, the recitation “bearing evaporation, condensation (ev, dv, Lv) and heat- exchanger…chambers” should be separately recited to avoid confusion as to the recitation of “chambers” and clarity is needed to differentiate evaporation chamber, which should correspond to (ev, dv, Lv), and condensation chamber, which appears to correspond to (Cv) based upon the disclosure – clarity is requested.
With regard to claims 1-14, in claims 1 and 14, the recitation “bearing” is recited multiple times throughout the claims and is a narrative term that should be avoided, and replaced with standard U.S. practice terms, such as “wherein” or “comprising”.
With regard to claims 1-14, in claims 1 and 14, the recitation “flow rate required” lacks sufficient clarity as to which flow rate of what is being referred to.
With regard to claims 1-14, in claims 1 and 14, the recitation “are different to each effect” is narrative and unclear as to what specifically is different.
With regard to claims 1-14, in claims 1 and 14, the recitation “double action” is narrative and unclear as to what the metes and bounds of this recitation is clearly understood as – furthermore it should be more clearly stated how this connects with the claimed “pressure ratio and temperature lift” associated with an individual chamber or all of the chambers/effects.
With regard to claims 1-14, in claims 1 and 14, the recitation “are rotating following identical strokes” is not sufficiently clear as to what is rotating; clarity is requested.
With regard to claims 1-14, in claims 1 and 14, the recitation “a common rotor/ shaft (14/16) with their planes” should be separately recited, i.e. “a common rotor (14) and a shaft (16)” and the recitation of “their planes” is unclear as to what “their” is referring to.
With regard to claims 1-14, in claims 1 and 14, the recitation “the driven shaft (16)” does not have clear antecedence, as only “shaft” is earlier recited.
With regard to claims 1-14, in claims 1 and 14, the recitation “said chambers (7v)” lacks clear antecedence and should recite “said compression chambers (7v)”.
With regard to claims 1-14, in claims 1 and 14, the recitation “being in the form of cylindrical sectors with bases concentric circle sectors of the same angle” is narrative and unclear as to the exact shape being claimed here, clarity is requested.
With regard to claims 1-13, in claim 1, the recitation “is an independent compression means” is unclear as to whether applicant intends to invoke 35 USC 112(f) paragraph interpretation, because the chamber appears to be meeting the compression function, therefore applicant may not need to include “means” in this recitation here.
With regard to claims 1-13, in claim 1, the recitation “the other” should be more specific as to what “the other” is referring to.
With regard to claims 1-13, in claim 1, the recitation “the radial cross section” lacks clear antecedence in the claims.
With regard to claims 2-4, these claims refer back to evaporation chambers (dv, ev, Lv) in varios combinations, however in claim 1, these reference characters are used to refer to condensation chamber, and therefore is confusing.
With regard to claim 4, the limitation “of any geometrical shape” includes limitations not disclosed by the claimed, i.e. those covered by “of any geometrical shape” and therefore the metes and bounds cannot be clearly ascertained.
With regard to claim 5, “its bottom” lacks specificity as to what “it” is.
With regard to claim 8, the limitation “prefabricated (modules) independent compression chambers” is confusing as to whether the portion recited in parenthesis “(modules)” is required by the claim and furthermore the limitation is narrative and the metes and bounds are unclear.
With regard to claim 9, the limitation “behind of it” is narrative and imprecise as to what direction “behind” is, and further unclear with the use of “it” which cannot be determined with sufficient clarity.
With regard to claim 9, the limitation “auxiliary elements” includes limitations not disclosed by the claimed, i.e. those covered by “auxiliary elements” and therefore the metes and bounds cannot be clearly ascertained.
With regard to claim 10, “the drive mechanism” lacks antecedent basis in the claims.
With regard to claim 11, “their heights” lacks specificity as to what “their” is. 
With regard to claim 11, the limitation “are stepwise increased towards the effects of lower temperature” is narrative and lacks clarity because although temperature difference have earlier been claimed, a stepwise change has not, therefore this limitation is unclear.
With regard to claim 12, “their radii” lacks specificity as to what “their” is.
With regard to claim 12, the limitation “are stepwise increased towards the effects of lower temperature” is narrative and lacks clarity because although temperature difference have earlier been claimed, a stepwise change has not, therefore this limitation is unclear.
With regard to claim 13, the limitation “the vanes’ surfaces of the compressors” should not utilize possessive apostrophe, and clearly recite “where a surface of the vane of the compressor”, for more clarity.
With regard to claim 13, the limitation “or of another shape” includes limitations not disclosed by the claimed, i.e. those covered by “or of another shape” and therefore the metes and bounds cannot be clearly ascertained.
With regard to claim 13, “the roof” lacks antecedent basis in the claims.
With regard to claim 14, the limitation “is a multi-stage one” is narrative and should avoid using “one” and clearly recite what is encompassed by “one”.
With regard to claim 14, “and recompresses it to the next” should clearly recite what “it” is.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest the claimed method of desalination or water treatment with mechanical vapor recompression (MVC) of multi-effect (MEE/MED) or flash evaporation (MSF), with each effect comprising evaporation chambers, condensation chambers and heat exchanger chamber, wherein pressure ratio, temperature lift, vacuum height and flow rate of feed are different to each effect, having common feed water supply and brine removal lines from each effect, wherein a multi-chamber compressor has positive displacement reciprocating rotary motion and functions as a heat -pump for the pressure ratio and temperature lift of the chambers, said compressor comprising a plurality of radially .
Holtzapple et al (US 2012/0199534) is regarded as the closest relevant prior art; Holtzapple teaches a desalination system of multiple effects with multiple stages and shared compressor (see Fig 1, [0058-0060]), where the compressors can be arranged with the stages in various ways (Figs 3-5, [0072-0074]), however Holtzapple does not teach wherein pressure ratio, temperature lift, vacuum height and flow rate of feed are different to each effect, wherein a multi-chamber compressor has positive displacement reciprocating rotary motion and functions as a heat -pump for the pressure ratio and temperature lift of the chambers, said compressor comprising a plurality of radially arranged compression chambers within corresponding vanes are rotating following identical strokes being mounted on a common rotor/ shaft, wherein the radial cross section of the compression chambers and the corresponding vane surfaces differ from compression chamber to compression chamber.
Sparrow (US 2016/0039683) teaches a multiple effect desalination method in multiple stages with increasing temperature and operation conditions in the stages (See Fig 1, [0076]) however Sparrow does not teach wherein pressure ratio, temperature lift, vacuum height and flow rate of feed are different to each effect, wherein a multi-chamber compressor has positive displacement reciprocating rotary motion and functions as a heat -pump for the pressure ratio and temperature lift of the chambers, said compressor comprising a plurality of radially arranged compression chambers within corresponding vanes are rotating following identical strokes being mounted on a common rotor/ shaft, wherein the radial cross section of the compression chambers and the corresponding vane surfaces differ from compression chamber to compression chamber.
Sephton (US 5,853,549) teaches a stack multiple tube multi-effect desalination method and system in a cylindrical unit, however fails to teach the compression as claimed.
Katz (US 4,186,058) teaches a single stage linked compression distillation method, however fails to teach wherein pressure ratio, temperature lift, vacuum height and flow rate of feed are different to each effect, wherein a multi-chamber compressor has positive displacement reciprocating rotary motion and functions as a heat -pump for the pressure ratio and temperature lift of the chambers, said compressor comprising a plurality of radially arranged compression chambers within corresponding vanes are rotating following identical strokes being mounted on a common rotor/ shaft, wherein the radial cross section of the compression chambers and the corresponding vane surfaces differ from compression chamber to compression chamber.
Othmer (US 3,567,591) teaches a multiple flash evaporation/condensation system with a series of impellor pumps on a common shaft (See Fig, C3:L40-C4:L14) however fails to teach wherein pressure ratio, temperature lift, vacuum height and flow rate of feed are different to each effect, wherein a multi-chamber compressor has positive displacement reciprocating rotary motion and functions as a heat -pump for the pressure ratio and temperature lift of the chambers, said compressor comprising a plurality of radially arranged compression chambers within corresponding vanes are rotating following identical strokes being mounted on a common rotor/ shaft, wherein the radial cross section of the compression chambers and the corresponding vane surfaces differ from compression chamber to compression chamber.
Hickman (US 2,894,879) teaches a rotating multiple effect distillation method, with evaporation, condensation and heat exchanger chambers mounted upon a common shaft, however Hickman is silent to a compressor, wherein the compressor is a multi-chamber compressor has positive displacement reciprocating rotary motion and functions as a heat -pump for the pressure ratio and temperature lift of the chambers, said compressor comprising a plurality of radially arranged compression chambers within 
Ophir (US 5,520,008) teaches a heat pump compressor with similar axial radial cross sections (See Fig 5, C7:L8-15), however Ophir does not teach wherein pressure ratio, temperature lift, vacuum height and flow rate of feed are different to each effect, wherein a multi-chamber compressor has positive displacement reciprocating rotary motion and functions as a heat -pump for the pressure ratio and temperature lift of the chambers, said compressor comprising a plurality of radially arranged compression chambers within corresponding vanes are rotating following identical strokes being mounted on a common rotor/ shaft, wherein the radial cross section of the compression chambers and the corresponding vane surfaces differ from compression chamber to compression chamber.
Citations to Zebuhr (US 10,046,250, US 9,770,676, US 7,427,336 and US 6,261,419) teach various heat exchanger designs for desalination in multiple chambers, see abstract, title, of each, however Zebuhr fails to teach wherein pressure ratio, temperature lift, vacuum height and flow rate of feed are different to each effect, wherein a multi-chamber compressor has positive displacement reciprocating rotary motion and functions as a heat -pump for the pressure ratio and temperature lift of the chambers, said compressor comprising a plurality of radially arranged compression chambers within corresponding vanes are rotating following identical strokes being mounted on a common rotor/ shaft, wherein the radial cross section of the compression chambers and the corresponding vane surfaces differ from compression chamber to compression chamber
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further citations to Holtzapple, related to the citation above, are provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772